Citation Nr: 0414336	
Decision Date: 06/03/04    Archive Date: 06/10/04

DOCKET NO.  00-14 961	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for pancreatic cancer.  

2.  Entitlement to an initial rating in excess of 20 percent 
for diabetes mellitus.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Conner, Counsel






INTRODUCTION

The veteran served on active duty from April 1965 to February 
1969.

This matter comes to the Board of Veterans' Appeals (Board) 
from rating decisions of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Pittsburgh, Pennsylvania.  In an 
August 1999 rating decision, the RO denied service connection 
for pancreatic cancer and diabetes.  The veteran duly 
appealed the RO's decision, and in June 2001, the Board 
remanded the matter for additional evidentiary development 
and due process considerations.  

While the matter was in remand status, in a March 2002 rating 
decision, the RO granted service connection for diabetes 
mellitus and assigned an initial 20 percent rating, effective 
March 1, 1999, the date of receipt of the veteran's original 
claim.  The grant of service connection for diabetes mellitus 
constitutes a full award of the benefit sought on appeal as 
to that issue.  See Grantham v. Brown, 114 F. 3d 1156, 1158 
(Fed. Cir. 1997).  The veteran, however, duly appealed the 
initial 20 percent rating assigned by the RO, claiming 
entitlement to a 40 percent rating for diabetes.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).



FINDINGS OF FACT

1.  The evidence of record indicates that the veteran's 
pancreatic cancer is causally related to Agent Orange 
exposure during his active service.

2.  Since the effective date of the award of service 
connection, the veteran's diabetes mellitus has required the 
daily use of insulin, a restricted diet, and regulation of 
his activities.




CONCLUSIONS OF LAW

1.  Pancreatic cancer was incurred in active service.  38 
U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2003).

2.  The criteria for an initial 40 percent rating for 
diabetes mellitus have been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.119, Diagnostic Code 
7913 (2003).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board finds that VA's duties 
under the Veterans Claims Assistance Act of 2000 (VCAA) have 
been satisfied.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002).  Moreover, given the favorable 
decision below, it is clear that no further assistance or 
notification action is required at this time. 

I.  Factual Background

The veteran's service medical records are negative for 
complaints or findings of pancreatic cancer.

His service personnel records show that had more than one 
year of foreign and/or sea service and received the Vietnam 
Service Medal and the Republic of Vietnam Campaign Medal.

In March 1999, the veteran filed an application for VA 
compensation benefits, including service connection for 
diabetes and pancreatic cancer.  In support of his claim, he 
submitted private clinical records showing that he had been 
diagnosed as having diabetes in March 1998 and had been 
prescribed antihypoglycemics.  In July 1998, he developed 
jaundice with poorly controlled diabetes and underwent a CAT 
scan, which revealed pancreatic cancer.  The veteran 
subsequently underwent a Whipple procedure and chemotherapy.  

In an October 1999 letter, the Leanne M. Chrisman, M.D., the 
veteran's physician, indicated that she had reviewed the 
veteran's medical records and concluded that his diabetes and 
pancreatic cancer were causally related to Agent Orange 
exposure.  In support of her conclusion, she cited scientific 
studies showing that Vietnam veterans had a ninefold 
incidence of pancreatic cancer compared to the general 
population.  In addition, she noted that other than Agent 
Orange exposure, the veteran had no past medical, social, 
habit, nor family history which would increase his risk of 
disease.  

In a December 1999 letter, Aiman N. Daghestani, M.D., the 
veteran's oncologist, indicated that that there was a strong 
association between chemical exposure and cancer in general 
and some reports of an increased incidence of pancreatic 
cancer in veterans exposed to Agent Orange.  

In a January 2001 letter, Joseph Hines, M.D., the veteran's 
private endocrinologist indicated that the veteran had had 
diabetes mellitus since March 1998 and was dependent on 
insulin as part of his treatment.  He indicated that the 
veteran had no family history of diabetes.

In June 2001, the veteran underwent a VA medical examination.  
He reported that he was on a restricted diet, required daily 
insulin, and experienced severe loss of strength and fatigue.  
He denied vascular, cardiac, or neurologic complications.  He 
indicated that he saw his diabetic treatment provider once 
every one to three months.  The impressions included diabetes 
mellitus and pancreatic cancer.  

In July 2001, the RO solicited an opinion from a VA physician 
regarding the etiology of the veteran's diabetes and 
pancreatic cancer.  In an August 2001 opinion, a VA examiner 
indicated that the etiology of pancreatic cancer was unknown 
and that the causes of diabetes mellitus were many, usually 
genetic, but also due to pancreatic tissue abnormalities and 
Agent Orange.  The examiner indicated that because the 
veteran had been diagnosed as having diabetes in March 1998 
and had had a pancreatectomy in July 1998, a few months 
later, it must be concluded that the veteran's diabetes was 
due to Agent Orange exposure.  

In a February 2002 memorandum, Edward J. Miskiel, M.D., a 
private physician, noted that the veteran had been diagnosed 
as having metastatic carcinoma of the pancreas in July 1998.  
Dr. Miskiel noted that based on his experiences during 
assignments at VA facilities in Maine and West Virginia, 
there was no doubt in his mind that the veteran's exposure to 
Agent Orange was the cause of his pancreatic cancer.  Dr. 
Miskiel explained that he had personally seen many cases of 
gastrointestinal tract malignancies associated with Agent 
Orange exposure in men who were too young to have developed 
such malignancies.  

In a March 2002 rating decision, the RO granted service 
connection for diabetes mellitus, effective March 1, 1999, 
the date of receipt of his claim.  The RO assigned an initial 
20 percent rating for the veteran's diabetes, pursuant to 
Diagnostic Code 7913.  

In an April 2002 letter, Dr. Hines indicated that the veteran 
had been insulin dependent since October 1998, requiring 
insulin injections three times daily, a restricted diet, and 
regulation of his activities.  He indicated that the veteran 
tired easily and often and his strength had been compromised.  
He also noted that the veteran had been diagnosed as having 
anemia and pancreatic cancer, both of which were associated 
with exposure to Agent Orange.  

In July 2003, the veteran again underwent VA medical 
examination.  He reported that he was on a restricted diet 
and used insulin.  He indicated that he was restricted in 
terms of activities by easy fatigability and weakness.  He 
indicated that he saw an endocrinologist every three months.  
The impressions included diabetes mellitus and pancreatic 
cancer.  The examiner noted that there was a presumption of 
service connection for diabetes mellitus due to Agent Orange 
exposure.  He indicated that although there was no such legal 
presumption for pancreatic cancer, after extensive research, 
it was nonetheless his opinion that the veteran's pancreatic 
cancer was at least as likely as not due to Agent Orange 
exposure.  

II.  Service connection for pancreatic cancer

Law and Regulations:  Service connection may be granted for 
disability resulting from personal injury suffered or disease 
contracted in the line of duty or for aggravation of a pre-
existing injury or disease in the line of duty.  38 U.S.C.A. 
§ 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2003).

Where a veteran served 90 days or more during a period of war 
and certain chronic diseases, including malignant tumors, 
become manifest to a degree of 10 percent within one year 
from date of termination of such service, such disease shall 
be presumed to have been incurred in service even though 
there is no evidence of such disease during the period of 
service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309 (2003).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2003).

Additionally, a veteran who, during active military, naval, 
or air service, served in the Republic of Vietnam during the 
period beginning on January 9, 1962, and ending on May 7, 
1975, shall be presumed to have been exposed during such 
service to an herbicide agent, unless there is affirmative 
evidence to establish that the veteran was not exposed to any 
such agent during that service.  38 C.F.R. §§ 3.307(a)(6), 
3.313 (2003).

If a veteran was exposed to a herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected if the requirements of 38 U.S.C.A. § 
1116, 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there 
is no record of such disease during service, provided further 
that the rebuttable presumption provisions of 38 U.S.C.A. § 
1113; 38 C.F.R. § 3.307(d) are also satisfied:  chloracne or 
other acneform diseases consistent with chloracne, diabetes 
mellitus, Hodgkin's disease, multiple myeloma, non-Hodgkin's 
lymphoma, acute and subacute peripheral neuropathy, PCT, 
prostate cancer, respiratory cancers (cancer of the lung, 
bronchus, larynx, or trachea), and certain soft-tissue 
sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's 
sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e) (2003).

Notwithstanding the foregoing, the U.S. Court of Appeals for 
the Federal Circuit (Federal Circuit) has determined that the 
Veteran's Dioxin and Radiation Exposure Compensation 
Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 
5, 98 Stat. 2725, 2727-29 (1984) does not preclude a veteran 
from establishing service connection with proof of actual 
direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 
1994).  The rationale employed in Combee also applies to 
claims based on exposure to Agent Orange.  Brock v. Brown, 10 
Vet. App. 155 (1997).

Analysis:  The veteran's service personnel records show that 
he served in the Republic of Vietnam during the Vietnam era.  
It is therefore presumed that he was exposed to Agent Orange 
in Vietnam, in the absence of affirmative evidence to the 
contrary.  38 C.F.R. §§ 3.307(a)(6) (2003).  

Moreover, although pancreatic cancer is not among the 
disabilities listed in 38 C.F.R. § 3.309(e), the record 
contains numerous medical opinions, both from VA and private 
physicians, linking the veteran's pancreatic cancer to his 
presumed exposure to Agent Orange in Vietnam.  Brock v. 
Brown, 10 Vet. App. 155 (1997).  The Board notes that these 
medical opinions are uncontroverted.  

In claims for VA benefits, when there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, the Secretary 
shall give the benefit of the doubt to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).  In other words, the 
preponderance of the evidence must be against the claim for 
the benefit to be denied.  Gilbert, 1 Vet. App. at 54.  Given 
the evidence set forth above, such a conclusion clearly 
cannot be made in this case.  Rather, under the circumstances 
of this case, the Board finds that service connection for 
pancreatic cancer is warranted.  

III.  Entitlement to a rating in excess of 20 percent for 
diabetes mellitus

As noted, the RO has evaluated the veteran's diabetes 
mellitus as 20 percent disabling under Diagnostic Code 7913, 
effective March 1, 1999.  The veteran, however, contends that 
his disability picture more nearly meets the criteria for a 
40 percent rating under Diagnostic Code 7913.  

Under 38 C.F.R. § 4.119, Diagnostic Code 7913 (2003), a 20 
percent rating is warranted for diabetes mellitus requiring 
insulin and restricted diet; or oral hypoglycemic agent and 
restricted diet.  A 40 percent rating is assigned for 
diabetes mellitus requiring insulin, restricted diet, and 
regulation of activities.  A 60 percent evaluation is 
assigned for diabetes mellitus requiring insulin, restricted 
diet, and regulation of activities with episodes of 
ketoacidosis or hypoglycemic reactions requiring one or two 
hospitalizations per year or twice a month visits to a 
diabetic care provider, plus complications that would not be 
compensable if separately evaluated.  A 100 percent rating is 
assigned for diabetes mellitus requiring more than one daily 
injection of insulin, restricted diet, and regulation of 
activities (avoidance of strenuous occupational and 
recreational activities) with episodes of ketoacidosis or 
hypoglycemic reactions requiring at least three 
hospitalizations per year or weekly visits to a diabetic care 
provider, plus either progressive loss of weight and strength 
or complications that would be compensable if separately 
evaluated.

In this case, the Board finds that the symptomatology 
referable to the veteran's service-connected diabetes 
mellitus falls squarely within the criteria for a 40 percent 
rating.  The evidence quite clearly shows that his diabetes 
mellitus requires daily insulin injections, as well as a 
restricted diet, and regulation of activities.  This 
information was clearly set forth by the veteran at his VA 
medical examination and his private physician has also 
submitted a statement confirming these symptoms.  

The Board notes that an initial rating in excess of 40 
percent for diabetes is not warranted.  It has not been 
shown, nor has the veteran contended, that his diabetes is 
productive of episodes of ketoacidosis or hypoglycemic 
reactions requiring one or two hospitalizations per year or 
twice a month visits to a diabetic care provider.  Rather, he 
has stated that he visits his physician for diabetic care 
approximately once monthly to once every three months.  

For the reasons set forth above, therefore, the Board finds 
that an initial 40 percent rating for diabetes mellitus is 
appropriate.  The record does not support the assignment of 
an initial rating in excess of 40 percent for diabetes 
mellitus and, to that extent, the preponderance of the 
evidence is against the claim.  38 U.S.C.A. § 5107(b)(West 
2002).  


ORDER

Entitlement to service connection for pancreatic cancer is 
granted.  

An initial 40 percent rating for pancreatic cancer is 
granted, subject to the law and regulations governing the 
payment of monetary benefits.



______________________________________________
	James L. March
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



